 1324 NLRB No. 901We therefore deny the Respondent's motion to revoke theUnion's certification.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.West Jersey Health System and JNESO DistrictCouncil 1, International Union of Operating
Engineers, AFL±CIO. Case 4±CA±26251September 29, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on July 14, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on July 23, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union's request to bargain following the Union's cer-
tification in Case 4±RC±18804. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint and submitting affirmative defenses.On August 18, 1997, the General Counsel filed aMotion for Summary Judgment. On August 20, 1997,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-tion should not be granted. On September 11, 1997,
the Respondent filed a response and motion to revoke
certification.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain but attacks the validity of the certifi-
cation on the basis of its objections to the election in
the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a New Jerseycorporation with facilities located in Marlton, Berlin,
Camden, Gibbsboro, and Voorhees, New Jersey, has
been engaged in the operation of a not-for-profit acute
care hospital system. During the 12-month period pre-
ceding the issuance of the complaint, the Respondent,
in conducting its business operations described above,
received gross revenues in excess of $250,000 and pur-
chased and received goods and materials valued in ex-
cess of $50,000 directly from points outside the State
of New Jersey.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and a health care institution within the
meaning of Section 2(14) of the Act, and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held April 12, 1996, theUnion was certified on May 8, 1997, as the exclusive
collective-bargaining representative of the employees
in the following appropriate unit:All full-time and regular part-time registered,graduate and pool/per diem nurses employed by
Respondent at its Marlton, Berlin, Camden, Voor-
hees, and Gibbsboro, New Jersey facilities, in-
cluding registered nurses, care coordinators,
enterostomal therapists, clinical educators, clinical
nurse specialists, clinical resource coordinators,
outcome research coordinators, case managers, in-
fection control coordinators, infection control
practitioners, home care coordinators, flight RNs,
q.a. facilitators, documentation team leaders,
antenatal testing unit coordinators, community
educators, and home care RNs, but excluding all
other employees, supervisors and guards as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince about June 5, 1997, the Union has requestedthe Respondent to bargain, and, since about July 2,
1997, the Respondent has refused. We find that this re-
fusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after July 2, 1997, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, West Jersey Health System, Marlton, Ber-
lin, Camden, Gibbsboro, and Voorhees, New Jersey, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with JNESO District Council1, International Union of Operating Engineers, AFL±
CIO, as the exclusive bargaining representative of the
employees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time registered,graduate and pool/per diem nurses employed by
Respondent at its Marlton, Berlin, Camden, Voor-
hees, and Gibbsboro, New Jersey facilities, in-
cluding registered nurses, care coordinators,
enterostomal therapists, clinical educators, clinical
nurse specialists, clinical resource coordinators,outcome research coordinators, case managers, in-fection control coordinators, infection control
practitioners, home care coordinators, flight RNs,
q.a. facilitators, documentation team leaders,
antenatal testing unit coordinators, community
educators, and home care RNs, but excluding all
other employees, supervisors and guards as de-
fined in the Act.(b) Within 14 days after service by the Region, postat its facilities in Marlton, Berlin, Camden, Gibbsboro,
and Voorhees, New Jersey, copies of the attached no-
tice marked ``Appendix.''2Copies of the notice, onforms provided by the Regional Director for Region 4
after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since July 14, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.September 29, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3WEST JERSEY HEALTH SYSTEMAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with JNESO DistrictCouncil 1, International Union of Operating Engineers,
AFL±CIO, as the exclusive representative of the em-
ployees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached onterms and conditions of employment for our employeesin the bargaining unit:All full-time and regular part-time registered,graduate and pool/per diem nurses employed by
us at our Marlton, Berlin, Camden, Voorhees, and
Gibbsboro, New Jersey facilities, including reg-
istered nurses, care coordinators, enterostomal
therapists, clinical educators, clinical nurse spe-
cialists, clinical resource coordinators, outcome
research coordinators, case managers, infection
control coordinators, infection control practition-
ers, home care coordinators, flight RNs, q.a.
facilitators, documentation team leaders, antenatal
testing unit coordinators, community educators,
and home care RNs, but excluding all other em-
ployees, supervisors and guards as defined in the
Act.WESTJERSEYHEALTHSYSTEM